Appeal by defendant from an order of the Supreme Court, Nassau County (McGinity, J.), dated August 10,1981, which awarded plaintiff a counsel fee in the sum of $2,000. Order reversed, on the law, with $50 costs and disbursements, and matter remitted to Special Term for further proceedings consistent herewith. In order to award a counsel fee, the court must determine need on a gender-neutral basis (Domestic Relations Law, § 237; Palmer v Palmer, 76 AD2d 905). An application for a counsel fee must also comply with section 699.11 of the rules of this court (22 NYCRR 699.11) with respect to the official form required to be filed, and the parties are directed to file same. Gulotta, J. P., Thompson, Brown and Niehoff, JJ., concur.